Citation Nr: 1721024	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-03 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 


FINDING OF FACT

The evidence of record makes it at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed sleep apnea began during his 22 years of honorable military service.


CONCLUSION OF LAW

Criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 


The Veteran contends that he is entitled to service connection for sleep apnea.  The Veteran's treatment records indicate that he was diagnosed with sleep apnea approximately 10 years after separating from service.  He testified at a Board hearing that his daughter, a nurse, heard the Veteran's wife complaining about the Veteran's symptoms during his sleep to include choking and stopping breathing and recommended that he go have sleep testing conducted.  The Veteran's wife wrote a statement noting that these same symptoms that had led to the diagnosis of sleep apnea had been present throughout the Veteran's time in service.

The Board finds this testimony to be highly credible and believes that it provides a sufficient basis for the grant of service connection.
 
In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for sleep apnea is granted.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


